DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/29/21.  These drawings are acceptable.
Allowable Subject Matter
Claims 2-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a method of forming the optoelectronic device as required by the claim, comprising the steps of: (a) growing a multi-layered optically active region on the silicon layer, which is adjacent to the insulator layer; (b) patterning and etching the multi-layered optically active region so as to provide the multi-layered optically active stack; (c) depositing the anti-reflective coatings around at least a part of the multi-layered optically active stack; and (d) depositing the silicon nitride input waveguide and output waveguide adjacent to the multi-layered optically active stack, arranged so as to guide light into and out of the multi-layered optically active stack respectively, in combination with the remaining limitations of the claims.
The most applicable prior art, Hill et al (US 2010/0330727 A1), discussed in the Office Action mailed 1/28/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features in the claim. Instead, Hill et al grows the multi-layered optically active stack in trenches lined with the anti-reflective coatings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/1/21